*880Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía,
a la cual se une el Juez Asociado Señor Corrada Del Río.
Una sentencia extranjera de divorcio presentada en el Registro de la Propiedad como documento complementario no es un título inscribible y no le aplica el Art. 45 de la Ley Hipotecaria y del Registro de la Propiedad (en adelante la Ley Hipotecaria), 30 L.P.R.A. sec. 2208.(1) Como tampoco contiene un decreto que deba ejecutarse vía el Registro de la Propiedad de Puerto Rico, no necesita exequátur. Elaboremos.
HH
Sabido es que un título, para efectos de su inscripción en el Registro de la Propiedad, es “el contenido del documento o documentos públicos en que funde inmediatamente su derecho la persona a cuyo favor haya de practicarse aquélla y que hagan fe, por sí solos o con el de otros documentos complementarios, o mediante formalidades cuyo cumpli-miento se acredite”. (Énfasis suplido.) Art. 43 de la Ley Hi-potecaria, 30 L.P.R.A. see. 2206. Este precepto expone las dos (2) situaciones susceptibles de producirse con un docu-mento público; a saber, aquel autosuficiente y capaz de pro-vocar exclusivamente el cambio de titularidad del derecho o de la finca en cuestión, o el auxiliado por otro documento complementario, necesario para producir tal efecto. C. Díaz *881González, Iniciación a los estudios de derecho hipotecario, Madrid, Ed. Rey. Der. Privado, 1967, Vol. 1, pág. 295.(2)
Por su parte, el Art. 58.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Pro-piedad (en adelante el Reglamento Hipotecario), 30 L.P.R.A. sec. 2003-58.1, edición especial, diáfanamente prescribe que “[l]os documentos complementarios y aque-llos que acrediten el cumplimiento de formalidades reque-ridas no causarán un asiento de inscripción”. (Enfasis suplido.) Es obvio, pues, que el documento complementario no es título a los efectos de la inscripción; no sirve de base al dominio o al derecho real o al asiento practicable. Como tal, tampoco es un documento inscribible. Su requerimiento se da cuando: "(1) por ley o por reglamento así se requiera para la inscripción de un documento; (2) del documento presentado al Registrador surja causa para creer que pueda ser inválido ... [ —Ríos Román v. Registrador, 130 D.P.R. 817, 820—821 (1992); Preciosas V. Del Lago v. Registrador, 110 D.P.R. 802 (1981)—] y (3) el propio documento no refleje su entera validez”. Mojica Sandoz v. Bayamón Federal Savs., 117 D.P.R. 110, 129 (1986). El documento inscribible es siempre el principal-, el complementario sirve para demostrar o lograr la inscribilidad de aquél, pero ca-rece de autonomía a los efectos regístrales. Complementa aquellos aspectos necesarios para hacer viable e inscribible el principal.(3) Alameda Tower Associates v. Muñoz Román, 129 D.P.R. 698 (1992).
*882Forzoso concluir que las sentencias de los tribunales de los estados de Estados Unidos o las extranjeras, cuya única utilidad y propósito en el Registro de la Propiedad es com-plementar el documento principal, no son inscribibles y no les aplica, repetimos, el Art. 45 de la Ley Hipotecaria, supra. Sólo las que se pretenden inscribir, que se presen-tan como documento principal y que se han de ejecutoriar en Puerto Rico, están sujetas a exequátur.(4) La Asamblea Legislativa, al así disponerlo, partió de la premisa de que dichas sentencias constituyen el documento principal ins-cribible o asiento practicable. No incluyó —ni puede impu-társele tal intención— aquellas que son meramente docu-mentos complementarios y que no contienen ningún decreto que requiera ejecutoriarse vía registral en Puerto Rico.(5) No hemos encontrado tratadista alguno que ex-prese y directamente sostenga que las sentencias extranje-ras presentadas como documentos complementarios deban tratarse igual que aquellas presentadas como documento principal, cuya inscripción se pretende y se exige como exequátur. Su propósito es dar reconocimiento y validez a las sentencias extranjeras, siempre que se pretendan eje-cutar en Puerto Rico.(6)
*883rH 1 — i
Respecto a las sentencias extranjeras de divorcio es im-portante diferenciar su naturaleza al momento de exigirse su convalidación a través del exequátur. Se ha distinguido entre aquellas que son meramente declarativas, constitu-tivas y de condena. Cuando la sentencia ha de ejecutarse,(7) se exige el exequátur; no así cuando sólo ha de reconocerse para atender cuestiones de estado civil y capacidad de las personas. Así, una sentencia de divorcio “no condena a divorciados a volver a casarse, sino que extingue principal-mente el deber de cohabitación y fidelidad, como uno de sus efectos. ... [E]l divorcio como sentencia constitutiva no se ejecuta, y como prueba de un estado civil se reconoce sin necesidad de exequ[a]tur”. (Enfasis suplido.) Valor y efica-cia en las resoluciones de divorcio en el derecho internacio-nal privado en el XII Congreso Internacional del Notariado Latino, [Estudio de la delegación Argentina], Buenos Aires, [s. ed.], 1973, pág. 95.(8)
De igual forma, la delegación española en el XII Con-greso Internacional del Notariado Latino, compuesta por Vallet de Goytisolo, Fraguas Massip, Blanquer Uberos, Martínez Gil y Simo Santonja, sostuvieron en su ponencia ante el referido congreso, que
... independientemente de la fuerza ejecutiva atribuida a la sentencia dictada por un Tribunal extranjero a través del pro-cedimiento del “exequátur”, lo cierto es que en el ámbito del derecho internacional privado no puede sistemáticamente igno-rarse la existencia, validez y eficacia de las sentencias dictadas por Tribunales extranjeros y de facto en la doctrina y en la práctica se les reconoce eficacia internacional en ciertos aspec-*884tos, sin necesidad de la obtención del “exequ[a]tur”, fundamen-talmente en cuanto a su valor probatorio, y como título consti-tutivo, declarativo o modificativo de un derecho o situación.
En especial cuando la sentencia se refiere al estado o capaci-dad de las personas, como ocurre con las sentencias de divorcio, obtenga o no el “exequíá]tur”, es preciso reconocer que constitu-yen un supuesto que ha generado ya sus consecuencias jurídicas respecto de los sujetos fuera de nuestras fronteras, y cuya efica-cia y efectos no pueden ignorarse en el territorio de otros Estados. (Enfasis suplido.) Efectos de la declaración de divorcio en el derecho internacional privado en el XII Congreso Interna-cional del Notariado Latino, Madrid, [s. ed.], 1973, pág. 38.
Sostienen que una sentencia de divorcio extranjera, "aunque no obtenga el ‘exequátur’, si cumple los requisitos de competencia, según las normas de conflicto, y no se opone al ‘orden público’ español, esa sentencia no puede ser ignorada, por lo menos en cuanto a sus efectos de valor probatorio y de título constitutivo o declarativo de dere-chos, o de un ‘status’ o situación jurídica”. (Enfasis suplido.) Efectos de la declaración de divorcio en el derecho internacional privado, op. cit., pág. 27. Ahora bien, aclaran que para que produzcan efectos generales, las sentencias extranjeras, que no necesiten de exequátur tienen que le-galizarse formal y materialmente. Calificación que corres-ponde efectuarse al alegarse el
... estado, condición o capacidad constituido por la sentencia, bien al Juez, en el procedimiento, al Notario como supuesto previo a la autorización, al Registrador de la Propiedad, al ca-lificar el instrumento público que pretende su inscripción; o al funcionario oficial ante el cual se alegue la modificación jurídica del estado, condición o capacidad de la persona .... (Enfasis suplido.) íd., pág. 40.
Ésta ha sido la norma prevaleciente en Puerto Rico. En Figueroa Pesante v. Registrador, 126 D.P.R. 209 (1990), re-solvimos que no debía requerírsele el cumplimiento del Art. 45 de la Ley Hipotecaria, supra, a una sentencia de divorcio que no adjudicaba derecho de propiedad y sólo era un documento complementario necesario, no base fundamental para el asiento practicable.
*885No podemos endosar la respetable posición mayoritaria que valora y equipara la sentencia de divorcio al docu-mento principal inscribible, aplicándole el Art. 45 de la Ley Hipotecaria, supra, y requiriéndole, sin base legal e inne-cesariamente, un exequátur. En la práctica, la decisión mayoritaria lleva el peligro de congestionar aún más los tribunales de instancia y demorar el tráfico jurídico inmobiliario.(9)
*886III
En el caso de autos, la ilustre Registradora denegó la inscripción de la Escritura Pública Núm. 142, sobre recti-ficación de cabida, segregación, constitución de servidum-bre, liquidación y adjudicación de bienes, aduciendo que, según Roseberry v. Registrador, 114 D.P.R. 743 (1983), la sentencia de divorcio dictada en el estado de Nueva York y presentada como documento complementario, debía cum-plir con el procedimiento de exequátur, ya que adjudicaba a las partes un por ciento de los bienes del matrimonio. Al así hacerlo, no tomó en cuenta la norma pautada en Figueroa Pesante v. Registrador, supra.
Aunque no es fundamento principal, la mayoría acoge implícitamente esa posición, al consignar que la susodicha sentencia “dispuso que la señora Sosa Hernández manten-dría la titularidad del cuarenta por ciento (40%) de la finca, así como de la vivienda radicada en la misma. Al señor Guanil Igadavidez se le adjudicó el sesenta por ciento (60%) restante de la finca.” Opinión del Tribunal, pág. 877. Es un error.
Primero, las escrituras presentadas para inscripción no coinciden exactamente con los pronunciamientos en la sen-tencia de divorcio;(10) sólo sobre la voluntad de los otorgan-tes en cuanto a la partición y liquidación de sus bienes gananciales. Segundo, de la propia Escritura surge que el matrimonio se rigió bajo el régimen de sociedad de gananciales. Escritura Pública Núm. 142, pág. 13. Por ende, la sentencia de divorcio no podía adjudicar los bienes gananciales, pues dicha sociedad de gananciales no ter-minó hasta que se disolvió el matrimonio; luego es que pro-cedía su liquidación. Art. 1315 del Código Civil, 31 *887L.P.R.A. sec. 3681; González v. Quintana, 145 D.P.R. 463 (1998); Vega v. Tossas, 70 D.P.R. 392 (1949).
Aclarada nuestra posición, concurrimos con la opinión mayoritaria por el único fundamento de que la Registra-dora correctamente denegó la inscripción, pues los presen-tantes no la acompañaron con una copia certificada de la sentencia de divorcio, sino sólo con una copia simple.

 Dispone:
“También se inscribirán en el Registro los títulos, actos y contratos expresados en la see. 2201 de este título otorgados en los Estados Unidos de América, o en país extranjero, que tengan fuerza en Puerto Rico con arreglo a las leyes, y las ejecutorias pronunciadas por Tribunales de los Estados Unidos de América, o extranjeros, a que deban darse cumplimiento en Puerto Rico según las normas legales vigentes, siempre que se disponga su ejecución por un tribunal local con jurisdicción.” (Énfasis suplido.) 30 L.P.R.A. sec. 2008.


 Jurisprudencialmente hemos reconocido como documentos complementarios: el documento de sucesión hereditaria, Pino Development Corp. v. Registrador, 133 D.P.R. 373 (1993), las certificaciones acreditativas de autoridad para otorgar una escritura en nombre de corporación, Royal Bank of Canada v. Registrador, 105 D.P.R. 414 (1976), y, en lo concerniente al recurso ante nos, las sentencias de divor-cio, Ríos Román v. Registrador, 130 D.P.R. 817 (1992). Sin embargo, en U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448 (1989), excluimos los autos o expedientes judiciales.


 Con vista a esta crucial diferencia, es claro que una sentencia judicial puede presentarse para la inscripción como un documento principal contentivo del título inscribible. También como complementario, esto es, que inyecta suficiencia al docu-mento principal titular, y que sin dicha sentencia no causaría asiento.


 Aún como documento principal, el Art. 59.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad (en adelante el Re-glamento Hipotecario), 30 L.P.R.A. sec. 2003-59.1, edición especial, excluye de tal procedimiento las sentencias y resoluciones promulgadas por los tribunales federales de Estados Unidos y las de divorcio en los casos en que los cónyuges transfieran los bienes a un tercero, siempre y cuando la sentencia no contenga disposición en contrario.


 El Art. 59.1 del Reglamento Hipotecario, supra, así lo confirma al establecer diáfanamente que las sentencias que como documento principal se refiere el Art. 45 de la Ley Hipotecaria y del Registro de la Propiedad (en adelante la Ley Hipoteca-ria), 30 L.P.R.A. sec. 2208, son las que deben estar contenidas en una resolución ejecutoria del Tribunal Superior recaída en un procedimiento ordinario.


 En Ef. Litográficos v. Nat. Paper & Type Co., 112 D.P.R. 389 (1982), expusi-mos las normas que rigen el procedimiento de exequátur. Más tarde, en Márquez Estrella, Exparte, 128 D.P.R. 243, 255 (1991), señalamos que “las sentencias extran-jeras incluso las provenientes de las jurisdicciones estatales norteamericanas, no operan en forma directa o ex proprio vigore, sino que requieren el reconocimiento de los tribunales locales antes de que puedan ser ejecutadas en Puerto Rico.


 Ejecutar proviene del latín exsecutus: consumar, cumplir, poner por obra una cosa. Diccionario de la Lengua Española, 21ma ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 560.


 En este Congreso propusieron que los notarios utilicen los documentos que acrediten la resolución del divorcio, sin que sea preciso, en ningún caso, un previo exequátur de ellos cuando lo haga a los fines de examinar capacidad.


 El exequátur es un juicio nuevo para todos sus efectos. Exige observar las reglas siguientes:
“1. El mismo se iniciará mediante la presentación de una demanda en la sala correspondiente del Tribunal Superior de Puerto Rico en contra de todas las demás personas afectadas por dicha sentencia.
“2. En lugar de dicha demanda se podrá admitir una solicitud ex parte cuando comparecen en la misma todas las personas afectadas por la sentencia cuyo recono-cimiento y ejecución se pretenda. Dicha solicitud deberá ser suscrita bajo juramento por todos y cada uno de los comparecientes.
“3. El procedimiento se tramitará en la forma ordinaria provista por las Re-glas de Procedimiento Civil de Puerto Rico.
“4. La demanda o la solicitud ex parte que se presente deberá estar acompa-ñada de una copia certificada de la sentencia cuya convalidación se solicita y de una traducción fiel y exacta de la misma al idioma español en caso de que no haya sido originalmente redactada en este idioma o en el idioma inglés. La copia certificada de la sentencia debe ser legible, estar completa y deberá cumplir con los requisitos pertinentes establecidos en la Regla 79 de las Reglas de Evidencia de Puerto Rico, 32 L.P.R.A. Ap. IV.
“5. En todo caso en que, a los fines de lograr su posterior inscripción en el Registro de la Propiedad, se solicite la convalidación de las sentencias a las cuales se refiere el Art. 45 de la Ley Hipotecaria y del Registro de la Propiedad, supra, deberá notificarse al Ministerio Fiscal.
“6. En todo caso en que puedan ser afectados los intereses de menores o inca-pacitados, deberá incluirse en la demanda o en la solicitud ex parte que se presente a los padres y/o tutor del menor o incapacitado, y se notificará de la misma al Pro-curador o Procuradora Especial de Relaciones de Familia para que dicho funcionario pueda defender los intereses del menor o incapacitado.
“7. Cuando, a juicio del tribunal, se trate de un asunto de orden o interés público, se notificará con copia de la demanda o de la solicitud ex parte al Secretario de Justicia de Puerto Rico a los fines de que éste pueda comparecer en el procedi-miento en representación del Estado Libre Asociado.
“8. Para la revisión de las resoluciones, sentencias u otras providencias del tribunal de instancia, se seguirán los procedimientos establecidos en las Reglas de Procedimiento Civil y en el Reglamento del Tribunal Supremo.
“9. Una vez decretado el reconocimiento o convalidación de la sentencia ex-tranjera, la fase de su ejecución se regirá por las disposiciones contenidas en nuestro ordenamiento procesal vigente para la ejecución de nuestras sentencias.” (Enfasis en el original.) Márquez Estrella, Ex parte, supra, págs. 253-254.


 La sentencia ordenó se dividiera la propiedad sita en Puerto Rico en un 40% y 60% respectivamente. Sin embargo, en la escritura las partes acordaron distri-buirla por partes iguales (50%).